MEMORANDUM DECISION
                                                                                FILED
Pursuant to Ind. Appellate Rule 65(D),                                     Apr 19 2016, 8:25 am

this Memorandum Decision shall not be                                           CLERK
regarded as precedent or cited before any                                   Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ellen M. O’Connor                                        Gregory F. Zoeller
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Tyler G. Banks
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Schuyler Stewart,                                        April 19, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1509-CR-1446
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable David Hooper,
Appellee-Plaintiff                                       Magistrate
                                                         Trial Court Cause No.
                                                         49G01-1407-CM-34061



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1446 | April 19, 2016               Page 1 of 4
[1]   Schuyler Stewart appeals his conviction for Pointing a Firearm at Another

      Person, a class A misdemeanor.1 Stewart argues that the evidence is insufficient

      to support the conviction. Finding the evidence sufficient, we affirm.



                                                    Facts
[2]   At some time between one and three in the morning on June 9, 2014, Gilbert

      Buford and his daughter, Monica Buford, went to Stewart’s home. Stewart and

      Monica were in an “on and off” relationship, tr. p. 8-9, and Monica had asked

      her father to help her get her cell phone back from Stewart earlier that night.

      Gilbert knocked on the door, and when Stewart answered, Gilbert asked him to

      return the cell phone. Stewart responded that he did not have the phone, and at

      that point raised a firearm and pointed it in the direction of Gilbert and Monica.

      Tr. p. 6-7. At trial, Gilbert testified that the firearm looked like a semi-

      automatic and could not have been anything other than a firearm. Tr. p. 7.

      After Stewart pointed the firearm toward them, Gilbert and Monica left the

      scene.


[3]   On July 11, 2014, the State charged Stewart with Pointing a Firearm at Another

      Person, a class A misdemeanor. His bench trial took place on August 28, 2015.

      The trial court found him guilty as charged, and sentenced him to 365 days,

      with 60 days executed and 305 days suspended. Stewart now appeals.




      1
          Ind. Code § 35-47-4-3(b).


      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1446 | April 19, 2016   Page 2 of 4
                                 Discussion and Decision
[4]   The sole argument that Stewart raises on appeal is that there is insufficient

      evidence to support his conviction. To convict Stewart of this offense, the State

      was required to prove beyond a reasonable doubt that Stewart “knowingly or

      intentionally” pointed a firearm at Gilbert or Monica. I.C. § 35-47-4-3(b). Our

      standard of review for sufficiency of the evidence is well settled:


              We neither reweigh the evidence nor judge the credibility of
              witnesses. Instead, we consider the evidence most favorable to
              the verdict and all reasonable inferences to be drawn therefrom.
              If the evidence and inferences provide substantial evidence of
              probative value to support the verdict, we affirm.


      Rodriguez v. State, 714 N.E.2d 667, 670 (Ind. Ct. App. 1999) (internal citations

      omitted). Further, “the uncorroborated testimony of one witness may be

      sufficient by itself to sustain a conviction on appeal.” Toney v. State, 715 N.E.2d
367, 369 (Ind. 1999).


[5]   In support of his argument, Stewart contends that the evidence is insufficient

      because no gun was admitted into evidence, Gilbert did not remember the

      firearm’s color, and Gilbert did not see the firearm up close or handle it.

      Appellant’s Br. p. 6. Stewart also argues that Gilbert “did not testify about the

      lighting or the distance between the men which would have impacted his

      opportunity to observe” and that Gilbert’s “bias against [him] was evident.” Id.

      at 8.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1446 | April 19, 2016   Page 3 of 4
[6]   However, Stewart’s claims amount to a request for this Court to reweigh the

      evidence and assess the credibility of the witness. This is the province of the

      factfinder, who deemed Gilbert’s testimony credible. Gilbert testified

      unequivocally that Stewart pointed a firearm in Gilbert’s direction. Based upon

      this testimony, a reasonable factfinder could find that Stewart knowingly or

      intentionally pointed a firearm at Gilbert and Monica. Considering the

      evidence in the light most favorable to the trial court’s ruling, we find the

      evidence sufficient to sustain the verdict.


[7]   The judgment of the trial court is affirmed.


      May, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1446 | April 19, 2016   Page 4 of 4